         Case 2:19-mj-00255-JTR         ECF No. 3   filed 06/17/19   PageID.6 Page 1 of 3




 1   Joseph H. Harrington
     United States Attorney
 2   Eastern District of Washington
 3   Ann T. Wick
     Assistant United States Attorney
 4   Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                           Plaintiff,
11
                                                        Case No.: 2:19-mj-00255-JTR
12                    v.
13                                                      Motion for Detention
     KYLE EUGENE GODDARD,
14
15                         Defendant.
16
           The United States, by and through Joseph H. Harrington, United States
17
18   Attorney for the Eastern District of Washington, and Ann T. Wick, Assistant
19
     United States Attorney for the Eastern District of Washington, move the Court,
20
21   pursuant to Federal Rules of Criminal Procedure 32.1(a)(6) and 46(d), and 18
22   U.S.C. § 3143(a), for an order directing that the defendant, KYLE EUGENE
23
24   GODDARD, be held without bail pending a preliminary hearing and revocation

25   hearing regarding the terms and conditions of his probation/supervised release and
26
     the alleged violations contained in the petition filed by the United States Probation
27
28   Office.

     Motion for Detention- 1
         Case 2:19-mj-00255-JTR     ECF No. 3    filed 06/17/19   PageID.7 Page 2 of 3




 1         A person arrested for a violation of supervised release may be released or

 2   detained under 18 U.S.C. § 3143(a) pending further proceedings. FED R. CRIM. P.
 3
     32.1(a)(6). Section 3143(a) provides that the judicial officer shall order that the
 4
 5   person be detained, "unless the judicial officer finds by clear and convincing
 6
     evidence that the person is not likely to flee or pose a danger to the safety of any
 7
 8   other person or the community" if released. 18 U.S.C. § 3143(a). AThe burden of
 9   establishing by clear and convincing evidence that the person will not flee or pose
10
     a danger to any other person or to the community rests with the person.@ FED. R.
11
12   CRIM. P. 32.1(a)(6).
13
           WHEREFORE, the Government requests the Court enter an Order ordering
14
15   the Defendant be detained without bail pending a Revocation Hearing.
16
           Dated: June 17, 2019.
17
18                                                 Joseph H. Harrington
                                                   United States Attorney
19
20
                                                   s/ Ann T. Wick
21                                                 Ann T. Wick
22                                                 Assistant United States Attorney
23
24
25
26
27
28

     Motion for Detention- 2
         Case 2:19-mj-00255-JTR     ECF No. 3   filed 06/17/19   PageID.8 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on June 17, 2019, I electronically filed the foregoing

 4   with the Clerk of the Court using the CM/ECF system which will send notification
 5
     of such filing to the following:
 6
 7
 8                                                 s/ Ann T. Wick
                                                   Ann T. Wick
 9                                                 Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention- 3
